Dear Mr. Durand:
     You have requested the opinion of this office on the following issue:
     Bids have been received and opened for the construction of an annex to the Parish Courthouse.  The Police Jury has now determined to locate the proposed structure on a completely different site from that designated in the bid documents. Can the existing bids be considered notwithstanding the change in site, and this change handled by means of a change order?
The answer to this inquiry is negative.  A change in the site of a proposed public works project is too basic and fundamental to be dealt with by a change order "within the scope of the contract" as authorized by La. R.S. 38:2212A(4).  There are many potential implications of a change in site for the construction and it is impossible to anticipate how the potential bidders may have evaluated this aspect of the project.
Therefore, it is our opinion that the project must be readvertised and let on the basis of specifications which describe the new site.
I trust that this answers you inquiry.  Please advise if we may be of further assistance in this matter.
Yours very truly,
RICHARD P. IEYOUB
                              By: ___________________________  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released: